UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6188



JOSEPH EDWARD WAGES,

                                            Petitioner - Appellant,

          versus


THEOTIS BECK; NORTH CAROLINA ATTORNEY GENERAL,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Paul Trevor Sharp,
Magistrate Judge. (CA-96-13-6)


Submitted:   June 19, 1997                  Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Edward Wages, Appellant Pro Se. Rebecca Kendrick Cleveland,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Wages v. Beck, No. CA-96-13-6 (M.D.N.C. Jan.
29, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2